Citation Nr: 0125214	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  00-22 664A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether the termination of the veteran's eligibility for 
beneficiary travel, effective April 24, 2000, was proper.  

2.  Whether the termination of the veteran's eligibility for 
beneficiary travel, effective January 1, 2001, was proper.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Medical Center in the Bronx, New York, 
which terminated the veteran's eligibility for special mode 
of transportation at government expense.  The veteran 
disagreed with this determination, and this appeal followed.  
The Bronx VAMC is the Agency of Original Jurisdiction (AOJ) 
in this case.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran is a nonservice-connected veteran who has a 
spinal cord injury that requires him to use a wheelchair.  He 
receives his care at the Bronx VA Medical Center (VAMC), New 
York, New York, one of the designated centers for the 
treatment of spinal cord injuries within VA.  The veteran 
lives approximately 11 miles away from the VAMC in the 
borough of Manhattan in New York City.  

3.  As part of the veteran's treatment, he receives therapy 
at the Bronx VAMC 12 times a month.  In order to obtain his 
healthcare at the Bronx VAMC, the veteran requires 
transportation in a specialized mode of transportation 
designed to transport a person in a wheelchair.  

4.  The veteran is unable to defray the cost of his special 
mode of transportation to the Bronx VAMC.  



CONCLUSIONS OF LAW

1.  Termination of the veteran's eligibility for beneficiary 
travel, effective April 24, 2000, was not warranted.  
38 U.S.C.A. § 111 (West 1991 & Supp. 2001); 38 C.F.R. § 
17.143 (2001).  

2.  Termination of the veteran's eligibility for beneficiary 
travel, effective January 1, 2001, was not warranted.  
38 U.S.C.A. § 111; 38 C.F.R. § 17.143.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran is a nonservice-connected veteran who has a 
spinal cord injury that requires him to use a wheelchair.  
The record shows that he receives his care at the Bronx VAMC 
in New York City, one of the designated centers for the 
treatment of spinal cord injuries within VA.  The record 
further shows that the veteran lives approximately 11 miles 
from the VAMC in the borough of Manhattan in New York City.  

As part of his prescribed regimen, the veteran receives 
therapy at the Bronx VAMC 12 times a month.  In order to 
obtain his healthcare at that facility, the veteran requires 
a specialized mode of transportation that is designed to 
transport a person in a wheelchair.  

On November 24, 1999, a VA physician completed a form 
requesting a special mode of transportation for the veteran 
and indicating that the veteran required transportation from 
his home to the Bronx VAMC.  The type of transportation 
requested was ambulette.  On the second page of the request, 
another physician designated as the "Medical Reviewer" agreed 
that the veteran required transportation by ambulette.  
However, handwritten notations on the bottom of the second 
page of the request indicate that the veteran's "Income 
exceeds threshold" and that he would only be approved for 
three months of Beneficiary Travel benefits to afford him the 
opportunity to apply to New York City's Access-a-Ride 
program.  

On November 30, 1999, the chief of Medical Administration for 
the Bronx VAMC - the AOJ - informed the veteran that his 
request for special mode beneficiary travel had been 
approved, effective from November 24, 1999, through April 24, 
2000.  The letter also indicated that beneficiary travel 
would be discontinued on April 24, 2000, and that the veteran 
should then seek an alternative means of transportation such 
as New York City's Access-a-Ride program.  

Following the filing of a notice of disagreement with the 
proposal to discontinue the veteran's Beneficiary Travel 
benefits, the chief of Medical Administration informed the 
veteran in April 2000 that he was ineligible for Beneficiary 
Travel benefits because he was not service connected and his 
annual income exceeded $15,000.00.  The letter stated:  
"Based on the income criteria, the veteran is not eligible 
for beneficiary travel."  

In June 2000, the veteran informed the Bronx VAMC that 
transportation to his medical visits at that facility cost 
him $100 a visit and stated that it would pose a great 
financial hardship if he were forced to pay for his own 
transportation because his annual income was only $15,552.00.  

In August 2000, the chief of Medical Administration indicated 
in correspondence to the veteran's representative that the 
veteran's entitlement to Beneficiary Travel benefits had been 
restored through December 2000 but that, thereafter, he 
should meet with the chief of Medical Administration and 
"discuss the possibility of applying for a hardship effective 
January 1, 2001.  

The statement of the case issued in September 2000 stated 
that following the veteran's presentation of evidence of 
financial hardship in June 2000, he was approved for 
ambulette travel from June 26 to December 31, 2000.  The 
statement of the case indicates that in order to be entitled 
to beneficiary travel, the veteran had to meet both the 
income and the medical criteria and that it was determined 
that he did not meet the criteria for travel benefits based 
on his income of $15,000, which exceeded the maximum pension 
rate.  The statement of the case stated as follows:  

The circumstances prevented a request for 
prior travel authorization because [the 
veteran] is not service-connected, not 
receiving VA pension and his income 
exceeded the maximum annual pension rate 
of $8,989.00.  However, as soon as the VA 
became aware [of the veteran's] financial 
hardship, we assisted him in filing a 
hardship case and authorized travel from 
June 26, 200[0] through December 31, 
2000.  

Although the statement of the case cites 38 U.S.C.A. § 111, 
it set forth the provisions only of 38 C.F.R. §§ 17.143 and 
17.144.  

Analysis

It is contended by and on behalf of the veteran that the 
stated reason for the denial of special mode of 
transportation under the Beneficiary Travel program  - that 
the veteran's annual income was more than $15,000 - is 
erroneous because it relies on the current annual pension 
rate under 38 U.S.C.A. § 1521 (West 1991) to determine the 
veteran's entitlement to Beneficiary Travel when, in fact, he 
is entitled to an individual determination of this ability to 
defray the expenses of necessary travel.  

The authority of VA to provide payment for the cost of 
necessary travel incident to medical care is set forth in 
38 U.S.C.A. § 111, which grants eligibility for beneficiary 
travel to veterans with income under one of two income limits 
defined in the statute:  (1) a veteran receiving pension 
under 38 U.S.C.A. § 1521, or whose annual income does not 
exceed the maximum annual rate of pension that would be 
payable if the veteran were eligible for pension 38 U.S.C.A. 
§ 1521, and (2) a veteran who is determined, under 
regulations promulgated by the Secretary, to be unable to 
defray the expenses of the travel for which payment is 
claimed.  38 U.S.C.A. § 111(b)(1)(C),(D).  

The representative contends that the regulation promulgated 
to implement the statute - 38 C.F.R. § 17.143 - provides 
eligibility only to veterans with income below the first of 
these income thresholds, that is, veterans in receipt of a VA 
pension or veterans who are not entitled to a VA pension but 
who nonetheless have income under the pension rate.  The 
representative further argues that although § 17.143 refers 
to the second income threshold set forth in the statute - the 
inability to defray the cost of necessary travel - it defines 
this income threshold as including only veterans who meet the 
first income threshold or who are already entitled to 
Beneficiary Travel benefits under the statute for reasons 
other than low income.  Section 17.143(e) thus defines 
veterans unable to defray the expenses of travel as (1) 
veterans with annual income under the maximum annual rate of 
pension [who are already eligible for beneficiary travel 
under 38 U.S.C.A. § 111(b)(1)(C), (D)], (2) veterans with a 
service-connected disability rated at least 30 percent [who 
are already eligible for beneficiary travel under 38 U.S.C.A. 
§ 111(b)(1)(B)], and (3) veterans traveling in connection 
with treatment for a service-connected disability [who are 
already eligible for beneficiary travel under 38 U.S.C.A. § 
111(b)(1)(A)].  

The representative maintains that the Secretary is not 
permitted to interpret a statute in a manner that renders 
some of the statutory terms redundant, citing Pennsylvania 
Dept. of Public Welfare v. Davenport, 495 U.S. 552, 562 
(1990) (expressing "deep reluctance" to interpret statutory 
terms "so as to render superfluous other provisions in the 
same enactment"); Smith v. Brown, 35 F.3d 1516, 1523 (Fed. 
Cir. 1994) (avoiding a statutory interpretation that would 
render a phrase "mere surplusage, entirely without meaning").  
The representative thus argues that the Secretary's 
interpretation of the phrase "unable to defray the expenses 
of travel" to include only classes of veterans already 
entitled to Beneficiary Travel would render this phrase 
redundant and is, therefore, invalid.  

In the substantive appeal, the representative notes that 
38 U.S.C.A. § 111 was amended by the Veterans' Benefits and 
Services Act of 1988, Pub. L. No. 100-322, § 108, which 
extended Beneficiary Travel eligibility to veterans who were 
unable to defray the expenses of travel and specifically 
extended Beneficiary Travel eligibility to veterans requiring 
specialized mode of transportation who were unable to defray 
the expenses of the travel by special mode.  102 Stat. 496.  
It is contended that prior to the enactment of § 108 of Pub. 
L. No. 100-322, VA regulations provided that veterans who 
required specialized mode of transportation were eligible for 
Beneficiary Travel if they were unable to defray the cost of 
such transportation.  See 52 Fed. Reg. 7575, 7576-77 (1987).  
It is claimed that when Pub. L. No. 100-322 was enacted in 
1988, it essentially codified the then existing regulation 
regarding special mode of transportation.  However, when VA 
amended its regulations in 1991 to implement the new 
statutory provision, it inexplicably provided for eligibility 
only to veterans receiving pension under 38 U.S.C.A. § 1521 
or to veterans whose annual income did not exceed the maximum 
annual rate of pension that would be payable if the veteran 
were eligible for pension under 38 U.S.C.A. § 1521.  See 56 
Fed. Reg. 52,474 (1991).  

The representative argues that the phrase "unable to defray 
the expenses of travel" should be given interpretation of the 
phrase contained in VHA Manual
M-1.  The representative quotes from Pt. 1, § 25.04(b), of M-
1 as follows:  

Travel expenses of all other claimants 
will not be authorized unless the 
claimant can present clear and convincing 
evidence to show that [he or she is ] 
unable to defray the cost of 
transportation, or when medically 
indicated ambulance transportation is 
claimed and an appropriate authorizing 
official has determined administratively 
that the claimant is unable to bear the 
cost of such transportation.  (Emphasis 
by representative.)  

Paragraph 25.04(d) provides as follows:  

The eligibility of beneficiaries 
categorized in subparagraph b. will be 
determined by the completion of VA Form 
70-2323 each time a claim is received, 
and by consideration of other information 
the claimant presents as clear and 
convincing evidence of [his or her] 
inability to defray the cost of 
transportation.  Relevant information not 
recorded on VA Form 70-2323 will be 
documented on VA Form 119, Report of 
Contact.  

It appears that the foregoing provisions of the VHA Manual 
were published on July 8, 1991, after the notice of proposed 
rulemaking leading to the current regulations but before the 
final regulations were published on October 21, 1991.  
(Although published in the Federal Register on October 21, 
1991, the regulations were made retroactively effective to 
July 1, 1988, to conform to the effective date of the statute 
they implement.  See 56 Fed. Reg. 54,474 (1991).)  

The representative maintains that VA Form 70-2323, entitled 
"Certification of Inability to Pay Transportation Costs," 
provides spaces for a veteran to supply information about 
family income.  (This form, which was created in January 
1986, no longer appears to be in use.)  The representative 
contends that VA initially interpreted the phrase "unable to 
defray the expenses of travel" to mean that a veteran did not 
have sufficient income to pay for his or her own 
transportation to the VAMC.  The representative therefore 
concludes that the veteran is entitled to have his 
eligibility for Beneficiary Travel benefits reevaluated in a 
manner consistent with the statute - 38 U.S.C.A. § 111(b)(1).  

Section 111 of title 38, United States Code, provides in 
pertinent part as follows:  

(a) Under regulations prescribed by the 
President pursuant to the provisions of 
this section, the Secretary may pay the 
actual necessary expense of travel 
(including lodging and subsistence), or 
in lieu thereof an allowance based upon 
mileage traveled, of any person to or 
from a Department facility or other place 
in connection with vocational 
rehabilitation, counseling required by 
the Secretary pursuant to chapter 34 or 
35 of this title, or for the purpose of 
examination, treatment, or care.  In 
addition to the mileage allowance 
authorized by this section, there may be 
allowed reimbursement for the actual cost 
of ferry fares, and bridge, road, and 
tunnel tolls.  

(b)(1) Except as provided in subsection 
(c) of this section and notwithstanding 
(g)(2)(A) of this section or any other 
provision of law, if, with respect to any 
fiscal year, the Secretary exercises the 
authority under this section to make any 
payments, the Secretary shall make the 
payments provided for in this section to 
or for the following persons for travel 
during such fiscal year for examination, 
treatment, or care for which the person 
is eligible:  

(A) A veteran or other person whose travel is 
in connection with treatment or care for a 
service-connected disability.  
(B) A veteran with a service-connected 
disability rated at 30 percent or more.  
(C) A veteran receiving pension under section 
1521 of this title.  
(D) A veteran (i) whose annual income (as 
determined under section 1503 of this title) 
does not exceed the maximum annual rate of 
pension which would be payable to such veteran 
if such veteran were eligible for pension 
under section 1521 of this title, or (ii) who 
is determined, under regulations prescribed by 
the Secretary, to be unable to defray the 
expenses of the travel for which payment under 
this section is claimed.  
(E) Subject to paragraph (3) of this 
subsection, a veteran or other person whose 
travel to or from a Department facility is 
medically required to be performed by a 
special mode of travel and who is determined 
under such regulations to be unable to defray 
the expenses of the travel for which payment 
under this section is claimed.  
(F) A veteran whose travel to a 
Department facility is incident to a 
scheduled compensation and pension 
examination.  

(Emphasis added.)  

Section 17.143 of title 38, Code of Federal Regulations, 
provides in pertinent part as follows:  

(a) If travel will be provided, it shall 
be paid in accordance with  38 U.S.C. 111 
and this section.  

(b) Transportation at Government expense 
shall be authorized for the following 
categories of VA beneficiaries, subject 
to the deductible established in Sec. 
17.101, "Limitations'':  

(1) A veteran or other person 
traveling in connection with 
treatment for a service-connected 
disability (irrespective of percent 
of  disability).  
(2) A veteran with a service-
connected disability rated at 30 
percent or more, for treatment of 
any condition.  
	(3) A veteran receiving VA pension 
benefits.  
(4) A veteran whose annual income, 
as determined under 38 U.S.C. 1503, 
does not exceed the maximum annual 
rate of pension which would be 
payable if the veteran were eligible 
for pension, or who is unable to 
defray the expenses of travel.  

(c) Transportation at Government expense 
shall be authorized for the following VA 
beneficiaries without their being subject 
to the deductible  established in Sec. 
17.101, ``Limitations'':  

(1) A veteran traveling in 
connection with a scheduled 
compensation  or pension 
examination.  
(2) A veteran or other person 
traveling by a specialized mode of 
transportation such as an ambulance, 
ambulette, air ambulance, wheelchair 
van, or other vehicle specially 
designed to transport disabled 
individuals provided:  
(i) A physician determines that the 
special mode of travel is  medically 
required;  
(ii) The person is unable to defray 
the expenses of the travel; and  
(iii) The travel is authorized in 
advance or was undertaken in 
connection with a medical emergency 
such that delay to obtain 
authorization would be hazardous to 
the person's life or health.  

. . . .

(e) A veteran or other person shall be 
considered unable to defray the expenses 
of travel if:  
(1) Annual income for the year 
immediately preceding the 
application for benefits does not 
exceed the maximum annual rate of 
pension which would be payable if 
the person were eligible for 
pension; or
(2) The person is able to 
demonstrate that due to 
circumstances such as loss of 
employment, or incurrence of a 
disability, income in the year of 
application will not exceed the 
maximum annual rate of pension which 
would be payable if the person were 
eligible for pension; or
(3) The person has a service-
connected disability rated at least 
30 percent; or
(4) The person is traveling in 
connection with treatment of a 
service-connected disability.  

. . . .

(Emphasis added.)

One interpretation of 38 U.S.C.A. § 111 is that, as pertinent 
to this appeal, the statute makes a distinction between 
regular mode of travel (§ 111(b)(1)(A)-(D)) and special mode 
of travel (§ 111(b)(1)(E).  Under this interpretation of the 
implementing regulation, 38 C.F.R. § 17.143, it is redundant 
only with respect to regular mode of travel but that with 
respect to special mode of travel, such as by ambulance, it 
is not redundant and fills in what might be called a 
legislative blank space.  Under this interpretation, the 
actions of the AOJ were warranted, as they merely tracked the 
implementing regulation as it affected the veteran's use of 
an ambulette, a special mode of travel.  

However, the authorizing statute does not fully support this 
interpretation.  Section 111(b)(1)(D) provides alternative 
bases for eligibility for payment of regular mode of travel; 
payment is authorized with respect to a veteran whose annual 
income does not exceed the maximum annual rate of pension 
which would be payable to such veteran if such veteran were 
eligible for pension under 38 U.S.C.A. § 1521, or who is 
determined, under regulations prescribed by the Secretary, to 
be unable to defray the expenses of the travel for which 
payment under this section is claimed.  However, section 
111(b)(1)(E), provides payment for a veteran whose travel to 
or from a VA facility is medically required to be performed 
by a special mode of travel and who is determined under such 
regulations to be unable to defray the expenses of the travel 
for which payment under this section is claimed.  The 
implementing regulations are thus the same with respect to 
defining an inability to defray the expenses of travel, 
whether regular mode or special mode of travel is involved.  

It is contended that prior to the enactment of § 108 of Pub. 
L. No. 100-322, VA regulations provided that veterans who 
required specialized mode of transportation were eligible for 
Beneficiary Travel if they were unable to defray the cost of 
such transportation.  See 52 Fed. Reg. 7575, 7576-77 (1987).  
It is claimed that when Pub. L. No. 100-322 was enacted in 
1988, it essentially codified the then existing regulation 
regarding special mode of transportation.  However, when VA 
amended its regulations in 1991 to implement the new 
statutory provision, it inexplicably provided for eligibility 
only to veterans receiving pension under 38 U.S.C.A. § 1521 
or to veterans whose annual income did not exceed the maximum 
annual rate of pension that would be payable if the veteran 
were eligible for pension under 38 U.S.C.A. § 1521.  See 56 
Fed. Reg. 52,474 (1991).  

The regulations in effect prior to April 13, 1987, provided 
that transportation at Government expense "will be authorized 
for eligible claimants and beneficiaries," including 
claimants who presented clear and convincing evidence, in a 
form prescribed by VA to show how he or she was unable to 
defray the cost of transportation, "or except when medically-
indicated ambulance transportation is claimed and an 
administrative determination is made regarding the claimant's 
ability to bear the cost of such transportation."  38 C.F.R. 
§ 17.100 (1986).  (Section 17.100 was the predecessor 
regulation to section 17.143.)  

The VA regulations regarding beneficiary travel that became 
effective on April 13, 1987, 52 Fed. Reg. 7575, were proposed 
the previous November.  The motivation for the change was 
escalating travel costs that were diverting needed funds from 
direct patient care.  51 Fed. Reg. 41,807 (1986).  The 
comment to the proposed regulation thus stated:  

VA is proposing to amend its medical 
regulations to authorize beneficiary 
travel payments to eligible veterans only 
when specialized modes of transportation, 
such as ambulance or wheelchair van, are 
medically indicated.  

Id.  

The final regulation, which was set forth at 38 C.F.R. § 
17.100 (1987), embodied this proposal and stated in pertinent 
part as follows:  

Transportation at Government expense may 
be authorized for an individual who is 
eligible under this section when a VA 
physician has determined that a 
specialized mode of transportation is 
medically required.  Special modes of 
transportation which may be determined to 
be medically required include ambulance, 
ambulette, air ambulance, wheelchair van, 
and other modes of transportation which 
are specially designed to transport 
certain types of medically disabled
individuals. . . . 

Transportation will not be authorized 
unless the person claiming reimbursement 
is a service-connected veteran; a 
nonservice-connected veteran in receipt 
of VA pension benefits; or a person whose 
annual income, as determined under the 
provisions of 38 U.S.C. 503, is less than 
or equal to the maximum annual base 
pension rates provided in 38 U.S.C. 521.  
Travel expenses of all other claimants 
will not be authorized unless the 
claimant can present clear and convincing 
evidence, in a form prescribed by [VA], 
to show the inability to defray the cost 
of transportation; or except when 
medically-indicated ambulance 
transportation is claimed and an 
administrative determination is made 
regarding the claimant's ability to bear 
the cost of such transportation
. . . . 

52 Fed. Reg. 7575, 7577 (1987) (codified at 38 C.F.R. § 
17.100 (1987)).  

The provisions of 38 U.S.C.A. § 111(b), including those 
affecting special mode of travel, were added to the United 
States Code by section 108(a) of Pub. L. No. 100-322, which 
became effective with respect to travel performed after June 
30, 1988.  102 Stat. 499.  The legislative history indicates 
VA's understanding of the purpose of the amended regulation 
quoted above; in testimony before Congress on May 20, 1987, a 
VA official stated:  

As you are aware, VA recently published 
regulations which significantly limited 
its beneficiary travel program.  This 
bill [H.R. 2327] would appear, in 
essence, to require that VA reinstitute 
beneficiary travel payments for modes of 
travel which were limited under those 
regulations.  We strongly oppose this 
bill for the reasons I will discuss.  

The bill would first change section 
111(a) of title 38, United States Code, 
to provide that the [Secretary] "shall" 
rather than "may" pay for the necessary 
expense of travel of an "eligible 
claimant or beneficiary."  It would add a 
new subsection specifying the individuals 
"entitled" to beneficiary travel 
payments.  Included are veterans seeking 
care for a service[-]connected 
disability; veterans with a service[-
]connected disability rated at least 50 
percent; veterans in receipt of VA 
pension or whose income does not exceed 
the VA pension amount; veterans 
requiring, but unable to pay for a 
special mode of transportation such as an 
ambulance; veterans unable to defray the 
expenses of the travel as determined by 
the [Secretary]; and any other persons 
the [Secretary] determines, in accordance 
with regulation, should receive payment 
for travel.  The bill would provide that 
travel may be paid for the purposes 
specified in . . . VA's regulations prior 
to their recent amendment, and it would 
continue the statutory prohibition 
against payment of travel in excess of 
the cost of reasonably accessible public 
transportation, or in excess of that 
incurred by the beneficiary.  

The VA's recently published regulations, 
which limited routine beneficiary travel 
payments, were the culmination of several 
years of effort to administratively 
control rapidly escalating expenditures 
for this travel.  The basis for these 
efforts was the belief that routine, 
nonemergent travel payments could be 
scaled back without effectively denying 
veterans access to needed care, and that 
such funds could be more effectively 
devoted to providing direct health care 
for our veterans.  In our view, the 
current regulations strike a fair 
balance, and accommodate many of the 
concerns of those who questioned the 
proposed change.  The regulations 
continue to authorize VA to pay for all 
travel of veterans requiring a special 
mode of transportation to the hospital, 
such as an ambulance. . . .  Considering 
the strong basis for the regulatory 
changes, we oppose H.R. 2327 which would 
mandate a return to a system similar to 
that which existed prior to those 
changes.  We believe the beneficiary 
travel program as it now exists after 
publication of the regulations should be 
left in place so

it can be determined whether it meets the 
essential needs of veterans seeking VA 
health care benefits.  

. . . . 

H.R. Rep. No. 100-191, at 42-43 (1987), reprinted in 1988 
U.S.C.C.A.N. 473-74.  

The legislative history and regulatory background to section 
108 of Pub. L. No. 100-322 have been delved into because they 
suggest that there was never a question that payment of 
special mode of transportation such as ambulette would be 
authorized essentially under the conditions currently set 
forth in the regulations.  The only issue was expansion of 
the travel benefit beyond that class of beneficiaries.  This 
in turn suggests that Congress did not intend, through the 
enactment of section 108, to narrow the benefit for those, 
such as the veteran in this case, who have a medically 
indicated need for special mode of travel.  Thus, an 
anomalous result would occur if, through the interpretation 
of the statute, a veteran requiring only regular mode of 
travel would have a wider eligibility than one requiring a 
special mode of travel.  Yet, by interpreting section 
111(b)(1)(E) of title 38, United States Code, as effectively 
incorporating the definition of "unable to defray the 
expenses of travel" contained in 38 C.F.R. § 17.143(e), that 
subparagraph of the statute becomes identical to 
subparagraphs 111(b)(1)(A)-(D).  This would render that 
portion of the statute preceding section 111(b)(1)(E) 
essentially superfluous.  However, redundancy is to be 
avoided in the construing of statutes.  See, e.g., Colautti 
v. Franklin, 439 U.S. 379, 392 (1979) (It is an "elementary 
canon of construction that a statute should be interpreted so 
as not to render one part inoperative."); Splane v. West, 216 
F.3d 1058, 1068-69 (Fed. Cir. 2000) (a statute must be 
construed, if at all possible, to give effect and meaning to 
all its terms and to avoid rendering any portions meaningless 
or superfluous); Perez v. Merit Systems Protection Bd., 85 
F.3d 591, 594 (Fed. Cir. 1996) (A court "must construe a 
statute so as to give effect, if possible, to every clause 
and word.").  

What is more, such an interpretation would conduce to an 
absurd or irrational result, a result in which the previously 
favored class of special mode of travel would be more 
restrictively available than regular mode of travel.  It is 
extremely doubtful that that was Congress's intent in 
enacting section 108(a) of Pub. L. No. 100-322.  A statutory 
construction that leads to an absurd result is to be avoided 
if at all possible.  Timex V.I., Inc. v. United States, 157 
F.3d 879, 886 (Fed. Cir. 1998).  See Haggar Co. v. Helvering, 
308 U.S. 389, 394 (1940) (All statutes must be construed in 
the light of their purpose; "[a] literal reading of them 
which would lead to absurd results is to be avoided when they 
can be given a reasonable application consistent with their 
words and with the legislative purpose.")  

The Board observes that 38 U.S.C.A. § 111(g)(2) provides that 
- 

In no event shall payment be provided 
under this section-
(A) unless the person claiming 
reimbursement has been determined, 
pursuant to regulations which the 
Secretary shall prescribe, to be 
unable to defray the expenses of 
such travel (except with respect to 
a person receiving benefits for or 
in connection with a service-
connected disability under this 
title, a veteran receiving or 
eligible to receive pension under 
section 1521 of this title, or a 
person whose annual income, 
determined in accordance with 
section 1503 of this title, does not 
exceed the maximum annual rate of 
pension which would be payable to 
such person if such person were 
eligible for pension under section 
1521 of this title);  
(B) to reimburse for the cost of 
travel by privately owned vehicle in 
any amount in excess of the cost of 
such travel by public transportation 
unless (i) public transportation is 
not reasonably accessible or would 
be medically inadvisable, or (ii) 
the cost of such travel is not 
greater than the cost of public 
transportation; and  
(C) in excess of the actual expense 
incurred by such person as certified 
in writing by such person.  

(Emphasis added.)  

The above-quoted subsection of 38 U.S.C.A. § 111, which 
appears to apply both to regular mode and special mode of 
travel, is incomprehensible unless a clear distinction is 
made between those veterans unable to defray the expense of 
travel on the one hand, and those veterans who fit within the 
categories of veterans described in the exception set forth 
in parentheses on the other.  The above-quoted subsection 
(g)(2) has been on the books for a long time, as it is 
essentially identical to the language of the statute as set 
forth at 38 U.S.C. § 111(e)(2) (1982).  

The Board is satisfied after a careful review of the record 
that the interpretation of the law that the AOJ used in 
denying this claim cannot be reconciled with the statute 
authorizing payment under the Beneficiary Travel program of 
special modes of transportation such as ambulette.  See 
Gardner v. Derwinski, 1 Vet. App. 584, 588 (1991) (where 
plain meaning of statute is inconsistent with agency 
regulation, the plain language of the statute must be 
implemented); aff'd sub nom. Gardner v. Brown, 5 F.3d 1456 
(Fed. Cir.), aff'd, 513 U.S. 115 (1994).  

It is unclear whether the provisions of paragraph 25.04(d) of 
VHA Manual M-1 constitute a substantive rule that is 
enforceable against VA and is not subsumed in 38 C.F.R. § 
17.143(e).  See Dyment v. West, 13 Vet. App. 141, 145-46 
(1999).  These provision seem to affect the provision of a 
substantive right and, in some measure, address whether a 
specific benefit is to be granted or denied.  Id.; see Fugere 
v. Derwinski, 1 Vet. App. 103, 107 (1990), aff'd, 972 F.2d 
331 (Fed. Cir. 1992).  On the other hand, the quoted 
provision can be viewed as simply the agency's reading of a 
statute or rule that does not create new rights or duties but 
only serves to remind affected parties of existing duties.  
Dyment, 13 Vet. App. at 146.  In view of the disposition 
herein, the Board does not address this question.  

In the substantive appeal, the representative maintains that 
for veterans such as the appellant who require aid and 
attendance, the higher maximum annual pension rate payable to 
such veterans will be the threshold used to determine 
eligibility for Beneficiary Travel benefits, citing VHA 
Directive 99-006, Pension Threshold for Determining 
Beneficiary Travel Benefits (March 2, 1999).  The 
representative notes that the maximum pension rate for 
veterans in need of aid and attendance for the year 2000 was 
$14,999, citing VA Manual M21-1, Pt I, Appendix B.  The 
representative further notes that the veteran had provided 
evidence (Exhibit D) showing that he had incurred $600 in 
transportation expenses (for the month of June 2000) and that 
under current pension rules, a veteran may use annual medical 
expenses such as specialized modes of medical transportation 
to reduce countable income.  38 C.F.R. § 3.272(g) (2000) 
(medical expenses excluded from annual countable income for 
purposes of determining eligibility to improved pension).  
The representative states that when the Bronx VAMC indicated 
that the veteran filed for a "hardship," this was in fact an 
indication that he had submitted evidence of his medical 
expenses that would reduce his countable income below the 
pension rate and thus make him eligible for Beneficiary 
Travel benefits.  

The representative argues that rather than a means of 
ameliorating a hardship, the requirement that the veteran 
spend down his income each year in order to establish 
entitlement to Beneficiary Travel benefits actually causes 
the hardship.  It is maintained that the veteran's monthly 
income is only $1,296.  Under the interpretation of the rules 
used by the AOJ, the veteran will be forced to spend enough 
on medical expenses to bring his annual income under the 
maximum annual pension rate.  This meant that in January 
2001, when his Beneficiary Travel benefits were again 
scheduled to end, the veteran would have been forced to spend 
$600 of his $1,296 monthly income in order to reestablish 
entitlement to Beneficiary Travel benefits that month and 
attend his monthly medical appointments.  His only other 
recourse, according to the representative, was to forego some 
of his monthly medical appointments and spend down the $600 
over time.  The representative contends that a choice between 
foregoing medical appointments or leaving oneself with too 
little money to afford food and shelter is a choice that no 
one should have to make.  

Applying the foregoing rules of statutory construction, 
viewing the clear Congressional intention, and the guidance 
provided by VA manuals and circulars, the Board concludes 
that the provisions of 38 C.F.R. § 17.143(e) cannot be 
interpreted as an exclusive definition of the circumstances 
under which a veteran will be held unable to defray the costs 
of a special mode of transportation.  There is nothing in the 
language of § 17.143(e) showing that it was meant to be an 
exclusive definition, and such a reading would be 
inconsistent with the legislative and regulatory history 
described above.  

The undisputed evidence in this case is that the veteran has 
an annual income of approximately $15,000 per year, that the 
cost of his necessary special mode of transportation is $100 
per use, and that he must use this transport 12 time per 
month.  If he were to pay for this transport, most of his 
monthly income would be dissipated and he would have little 
income left for the necessities of life.  Under these 
circumstances he is clearly unable to defray the costs of the 
special mode of transportation.

The Board finds that under the circumstances of this case, 
the appeal must be granted.  In view of this grant, the Board 
finds that further efforts to compy with the Veterans Claims 
Assistance Act of 2000, 



ORDER

The termination of the veteran's eligibility for beneficiary 
travel, effective April 24, 2000, was not proper, and such 
eligibility is restored.

The termination of his eligibility for beneficiary travel, 
effective January 1, 2001, was not proper, and such 
eligibility is restored.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

